ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.


Examiner's amendments I - III
Examiner’s amendments to the record appear below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

I. Examiner's amendment to the application title
The application title has been amended to "BLOOD VOLUME ANALYSIS WITH VOLUME-AWARE BLOOD COMPONENT MEASURES AND TREATMENT," consistent with and specific to the allowed claims.

II. Examiner's amendment rejoining claims and canceling the restriction requirement
The 3/2/2021 restriction requirement is canceled and claims 3 and 15-17 are rejoined.  No claims remain withdrawn.
In view of the cancelation of the restriction requirement as to the rejoined inventions, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)



III. Examiner's amendments to the claims
The 6/23/2021 listing of claims is further amended as follows:
A) In claim 1, at the end of the claim, after "...circulating patient blood" and before the final period, insert from claim 23 as follows:
...circulating patient blood and
wherein the treatment of the patient for a blood volume abnormality comprises one or more of: transfusion of one or more blood components to the patient, ultrafiltration of the patient's blood to remove excess fluid from the blood, phlebotomy, administration of a diuretic to the patient or adjusting a dose of a diuretic administered to the patient, and erythrocytapheresis of the patient's blood.
B) In claim 4, amend to "...where the tracer is a light-emitting (optionally fluorescent) tracer or a light-absorbent tracer (optionally a dye), and the counter..."
C) In claim 6, amend to "...where one or [[more]]both of the following [[is]]are..."
D) In claim 13, amend to "...where one or more [[of ]]corrected Hct values [[is]]are used..."
E) In claim 15, amend to "...target value is..."
F) In claim 17, amend to "...target value is..." and
G) Claim 23 is canceled (its recitation having been amended into claim 1 from which it depended).

Reasons for allowance
6/23/2021 claims 1, 3-20 and 22, as further amended above, are allowed for the reasons of record and as summarized here.  (Claims 2, 21 and 23 are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. Saltzberg (as cited on the 1/29/2018 IDS), as well as art found in the search results, either individually or in obvious combination, does not teach the recited combination of multiple analysis steps and subsequent treatment selection, administration and/or guidance.
Regarding 35 USC 101
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejection is withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application, the improvement in this instance comprising improved treatment selection leading to improved patient outcomes, the embodiments of treatment being limited as recited in claims 1 and 18.  In this regard, Applicant's 6/23/2021 remarks at p. 11, with citation therein to Fudim and in particular to Strobeck, supported withdrawal of the 101 rejection.
Additionally, again referring to the 101 analysis as organized in MPEP 2106, the 101 rejections also are withdrawn at least in view of the analysis step 2A, 2nd prong, 2nd consideration relating to treatment integrating possible judicial exceptions into a practical application.
Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”
Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/             Primary Examiner, Art Unit 1631